Citation Nr: 1643709	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO. 12-24 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1953 to May 1957. The Veteran died in 2008, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) at the Regional Office (RO) in Philadelphia, Pennsylvania. 

In evaluating this case, the Board has not only reviewed the physical claims file and, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A VA medical opinion has not been obtained in this appeal. The Veteran's death certificate identified the cause of death as acute/chronic renal failure due to or as a consequence of Clostridium difficile (C. diff) colitis and multiple myeloma. The appellant contends that the Veteran developed multiple myeloma as a result of exposure to benzene and other petroleum products while stationed aboard the USS HASSAYAMPA. She has submitted a lay statement from the president of the USS Hassayampa Veterans Association, who stated that the Veteran was exposed to benzene and other petroleum products aboard the USS HASSAYAMPA. 

In addition, the appellant has submitted several internet articles that list exposure to benzene and/or petroleum products as a risk factor for development of multiple myeloma. In light of the evidence submitted by the appellant, a VA medical opinion is needed to adjudicate this appeal. 

In addition, VA medical records reflect that prior to his death, the Veteran was treated for multiple myeloma by Dr. C. McCallum, a private oncologist. However, these records have not been associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the appellant and request the appropriate release(s) to obtain all available private medical records pertaining to the Veteran's oncological treatment from Dr. C. McCallum and any other additional pertinent private medical records.

Associate all records obtained with the claims file. If any identified records are unavailable or cannot be obtained, inform the appellant and her representative and give her an opportunity to submit such information.

2. After the passage of a reasonable period of time or upon the appellant's response, refer the case to an appropriate VA examiner for a medical opinion regarding the nature and etiology of the Veteran's multiple myeloma. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner.




Based upon a review of the relevant evidence of record, the VA examiner should offer the following opinion:

Was the Veteran's multiple myeloma etiologically related to any aspect of his active service?

The VA examiner should specifically opine whether the Veteran's multiple myeloma is related to the claimed exposure to benzene and other petroleum products. 

In rendering the above opinion, the examiner must review the record in conjunction with rendering the requested opinion. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The Veteran's DD Form 214 that reflects service aboard the USS HASSAYAMPA and a military occupational specialty of fire control technician. 

*A July 2012 statement from the president of the USS Hassayampa Veterans Association indicating that the Veteran was exposed to black oil, diesel oil, aviation fuel, and benzene. 

*Several internet documents submitted by the appellant that suggest an association between multiple myeloma and exposure to benzene and petroleum products. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

3. After undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the appellant, she and her representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

	(CONTINUED ON NEXT PAGE)








The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




